Title: To John Adams from David Sewall, 6 January 1803
From: Sewall, David
To: Adams, John



Dear Sir
York January 6th. 1803

I was considerably amused by a News paper publication some few Weeks since, Which Paper I have lost or mislaid.—It was a description of something that tended to the great and long desideration of ascertaining Longitude. A Gent. was said to have departed on a Voyage from Philadelphia for some Port on the Eastern Continent, and during the Voyage, told the precise Longitude the Vessell was in from time to time; by means of a small Globe bourn up in a Vessel of Quicksilver—This small Globe had meridian lines drawn upon it, and was supposed to turn upon its equatorial Diameter in the same proportion as the Ship made its Eastern departure from Philadelphia.—
What the Globe contained, which was thus buoyed up, by the liquid Quicksilver had not been ascertained, but was conjectured to be a magnet, or loadstone. The Information further said, that the Gent. who had made use of this small Globe Died on the Voyage, and had left no Writing respecting it.
I have been expecting some further Information, or reflections on the Subject, but have seen none—The Papers in Which this Communication was made was in the Massachst. Palladium in the Boston Commercial Gazette or Jenks Portland Gazette.—The directive powers of the load stone are among the Arcana of Nature as Well, as the its Variation in different parts of the Earth and Seas—May not this variation of its direction from the true Pole, be something in its nature & formation that may ascertaine Longitude, in case it is suspended, in such a manner as to permit its freely turning on its axis, upon its changing its Eastern or Western position, I can concieve that a load Stone, or Artificial magnet may be placed in a Wooden sperical body & suspended in such a manner, as to permit its, changing it Equatorial parts, as well as it Polar ones, with the greatest Ease—Such an Experiment would Ascertain this Conjuncture.
I am yours Respectfully
David SewallYour Letter of Decemr. 22d. 1802 has been recieved for which I thank you—Dor. Hemmengway lately spent an Evening and Night with me—altho’ on a melancholy Occasion—The Funeral of Madam Langdon, Mrs. Sewall Mother—We Conversed of you & others of our quondam Acquaintance. I told him what you once observed to me at Quincy respecting him—That He was naturally a poet, but that He suppressed his early inclination—He says you are mistaken in that particular, For that He once strove hard to make some jingling verses—but it was a force on Nature.—If We are at such distances as easily to have personal Interviews—An occasional Correspondence will be an Approximation, which I presume your retirement from the important Concerns of the American Nation, will now & then permit.